Per Curiam,
The important question in this case is raised upon the spec*55ifications forming part of the proposed contract for the new inlet and pumping station about to be built by the water department of the city of Reading. These specifications require the contractor to employ no one not a citizen of the United States and to pay no man a less sum for his labor than one dollar anc] a half per day. The point made by the plaintiff is that such specifications are not consistent with the provisions of the act of May 23, 1889, art. 4, sec. 6, which require that such work shall be let to the lowest responsible bidder. The learned judge of the court below in his findings of law marked a, b, c and d, has sustained the contention of the plaintiff and fully vindicated his decree. We affirm it for the reasons so clearly stated in these findings. The question discussed in the remainder of the opinion affecting the organization of the water department defendant, is not raised by the assignments of error and we express no opinion upon it.